Case 1:21-cr-00243-APM Document 25 Filed 08/04/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNETER STATES OF AMERICA : Case Nec 1:21-cr-80243-APM

40 U.S.C. § 5104(e}(2)(G)
¥.
JOHN LOLOS

Defendant. :

STATEMENT OF OFFENSE

Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and through
its attorney, the United States Attorney for the District of Columbia, and the defendant, JOHN LOLOS
(LQEOS), with the concurrence of his attorney, agree and stipulate to the below factual basis for the
defendant’s guilty plea—that is, if this case were to proceed to trial, the parties stipulate that the insted
States could prove the below facts beyond a reasonable doubt:

The Attack at the US. Capital an January 6, 2821

kL. The U.S. Capitol, which is located at First Street, SE, in Washington, PEC,, is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U_S. Capital inchide
permanent and temporary security barriers and posts manned by U.S. Capitol Police, Only
anthorized people with appropriate identification are allowed access inside the US, Capital.

2. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.

3. On Janvary 6, 2021, a joint session of the United States Congress convened at the
United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

i
Case 1:21-cr-00243-APM Document 25 Filed 08/04/21 Page 2 of 6

session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capital to certify the vote count
of the Electoral College of the 2020 Presidential Election, which had taken place on November
4, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the jomt
session, and then in the Senate chamber.

4, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanént barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attemmting to keep the
crowd away from the Capitol building and the proceedings underway inside.

5, At approximately 2:00 p.m., certain individuals in the crowd forced their way
through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd
advanced to the exterior facade of the building. The crowd was not lawfully authorized to enter
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

6. At such time, the certification proceedings were still underway and the exterior
doors and windows of the L.S. Capital were locked or otherwise secured. Members of the U5.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 pam., individuals in the crowd forced entry into the LS, Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

Page 2 of 6
Case 1:21-cr-00243-APM Document 25 Filed 08/04/21 Page 3 of 6

crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.
Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

7, Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and did—-evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional
proceedings could not resume until after every imauthorized occupant had left the U.S. Capitol,
and the tmilding had been confirmed secured. The proceedings resumed at approximately 8:00
pam. after the building had been secured. Vice President Pence remained in the United States

Capital from the time he was evacuated from the Senate Chamber until the session resumed.

JOHN LOLOS's Pavécipation in the January 6 2021, Capitol Réot
8. LOLOS traveled from Seattle, Washington to Washington, D.C. to attend a rally
in support of then-President Donald Tramp, held the morning of January 6, and to protest

alleged voter fraud.

9. LOLOS was aware members of Congress were voting that day to certify the
Presidential election. LOT.OS was aware the U.S. Vice President was in the Capital Building.
10.  LOLOS attended President Trump’s speech. After the speech, LOLOS followed a

crowd te the Capitol Building to protest.

Page 3 of 6
Case 1:21-cr-00243-APM Document 25 Filed 08/04/21 Page 4 of 6

11. LOLOS walked to the Capitol Building, and up the West Capitol steps. While on
the West Capitol steps, LOLOS observed tear gas in the air toward the top of the steps.

12. While outside of the Capitol Building, LOLOS sent the following text messages
to his fiend, announcing his intention to illegally enter the Capitol Building:

i. “Where [sic] storming the Capitol now.”
ii, “I'm there were [sic] storming the Capitol now.”
iii, “We are going in.”

13.  LOLOS saw a broken window and followed people as they crawled through the
broken window into the building.

14. Once inside the Capito! Building, LOLOS saw a Jaw enforcement officer in
uniform, LOLOS talked to an officer and told him it was getting crowded. LOLOS also chanted
with a crowd shortly after he entered the Capitol.

15. After chanting, LOLOS remained in the Capitol Building and proceeded down a
hall to an open circular room, the Crypt. Thers, LOLOS waved his American flag and a Tramp
2020 flag and chanted to protest alleged voter fraud.

16.  LOLOS decided to leave the Capitol Building when law enforcement arrived
carrying weapons.

17. LOLOS exited through a door and yelled, “They left! We did it?” He also waved
his American and Trump 2020 flags.

18. After he exited the Capitol Building, LOLOS sent a text to one of his friends
stating, “Me after battle.”

19. LOLOS knew at the time he entered the Capitol Building that he did not have

permission to enter the building and LOLOS paraded, demonstrated, or picketed.

Page 4 of 6
Case 1:21-cr-00243-APM Document 25 Filed 08/04/21 Page 5 of 6

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
D.C. Bar Na, 415793

/s/ Anthony L. Franks
ANTHONY L, FRANKS

Missouri Bar No. 50217MO
Assistant United States Attorney
Detailes — Federal Major Crimes
United States Attorney's Office
for the District of Columbia
Telephone No . (314) 339-3995

enihony franks(gusdol gov

Page § of 6
Case 1:21-cr-00243-APM Document 25 Filed 08/04/21 Page 6 of 6

DEFENDANT’S ACKNOWLEDGMENT

L, JOHN LoLos , have read this Statement of the Offense and have
discussed it with my attorney. I fully understand this Statement of the Offense. I agree and
acknowledge by my signature that this Statement of the Offense is true and accurate. I do this
voluntarily and of my own free will. No threats have been made to me nor am T under the influence
of anything that could impede my ability to understand this Statement of the Offense fully.

Date 7-2 7-ZOZ/ Lh. L Lote

J LGOLOS 7
fondant

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. I
coneur in my client's desire to adopt this Statement of the Offense as true and accurate.

oe tayo Ele iA Ler

Edward B. MacMahon , Jr.
Attorney for Defendant

Page 6 of 6
